Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the Applicant’s communication field on 01/17/2022. In virtue of this communication, claim 3 have been canceled; claims 1, 2, 14, 15 have been amended. Claims 1 – 2 and 4 – 20 are pending in this office action.
Reasons for Allowance
2.	In view of amended claims, and further search, claims 1 – 2 and 4 – 20 are allowable over the prior art of record.
3.	The following is an Examiner’s statement of reasons for allowance: 
	CN 104823436 is the closest prior art to the application invention, which discloses a kind of method for being used to ask on-demand service on the computing device; one or more processors determine the current location of the computing device; the selection feature of multiple service options for providing the on-demand service is presented in the display of the computing device; the polymorphic selection feature allow users to selection in the region including the current location available service option to provide the on-demand service, and one in the multiple service option is selected in response to the user, summary user interface is presented on the display to provide the region specificity information on the on-demand service based on the selected service option.
Hu et al. (CN 105095979) discloses hotel vehicle booking method which comprises a lodger marker extraction step, a taxi-taking account extraction step, a 
	Dempski  (2013/0244685) or (2015/0271636) discloses a system for providing location based services to a mobile device regularly determines the location of the mobile device; using the device location, the system queries a database of virtual geographic regions to determine if the location of the mobile device falls within one or more of the virtual geographic regions; the virtual geographic regions correspond to service entities that have purchased, rented, leased, or otherwise acquired the virtual geographic regions; and when the mobile device is located within overlapping virtual geographic regions, the system generates a prioritization scheme that defines which of the corresponding entities should be displayed on the mobile device, and in what order the sequence should show the service entities.	
However, the prior art of record fails to disclose singly or in combination to render obvious that the electronic signals including a current sequence of the plurality of services associated with the identification, wherein the current sequence of the plurality of services includes a plurality of current orders corresponding to the plurality of .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-THUY T TRAN/Primary Examiner, Art Unit 2645